 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDREMINGTON RAND, INC. (LOUISIANA ORDNANCE PLANT)andINTER-NATIONAL CHEMICAL WORKERS UNION, AFL.CASE No. 15-CA-4881.March $,1953Decision and OrderOn December 29, 1952, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices and recommended that the complaint be dismissed with respect tosuch allegations.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report, and supporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's and the General Counsel's excep-tions and briefs, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.'OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Remington Rand, Inc.(LouisianaOrdnance Plant), Shreveport, Louisiana, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Prohibiting, by rule or otherwise, the solicitation of unionmembership on company property during nonworking time, exceptpursuant to such reasonable regulations or controls as may be imposedon such solicitation, the regulations and controls not to be of such acharacter as to deny full access to its employees for the purpose ofeffecting such solicitation.iPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Styles,and Peterson].2 The Trial Examiner recommended, among other things, that the Respondent cease anddesist from prohibiting solicitation of union membership on companypropertyduring non-working time and that it rescind its no-solicitation rule in that respect.Because of safetyhazards inherent in the Respondent's plant, we shall condition such order,as did the TrialExaminer in connection with the order relating to the distribution of literature outsidethe plant, on the Respondent's right, by agreement with interested unions or otherwise,to impose reasonable regulations or controls on such solicitation,provided they are not ofsuch a nature as to prevent full access to the employees for purposes of such solicitation.103 NLRB No. 25. REMINGTON RAND, INC.153(b)Prohibiting or preventing, by rule or otherwise, the distribu-tion of union literature on its property located outside its fenced-inarea, except pursuant to such reasonable regulations or controls as maybe imposed on such distribution, the regulations and controls not to beof such a character as to deny full access to its employees for the pur-pose of effecting such distribution.(c)Engaging in any like or related acts or conduct which inter-feres with, restrains, or coerces its employees in the exercise of theirright to self-organization, to form labor organizations, to joint orassist International ChemicalWorkers Union, AFL, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid and protection, or to refrainfrom any and all such activities, except to the extent such rights maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Rescind immediately its published rule prohibiting solicita-tion, insofar as it applies to union solicitation during the employees'nonworking and off-duty time, except for such reasonable regulationsor controls as may be imposed on such solicitation, the regulationsand controls not to be of such a character as to deny full access to itsemployees for the purpose of effecting such solicitation.(b)Post at its Louisiana Ordnance Plant copies of the notice at-tached hereto, marked "Appendix A." aCopies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent or its representative, beposted by the Respondent immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region, in writ-ing, within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges that the Respondent discriminated with regard to the hire andtenure of employment of Richard M. Peer and engaged in interfer-ence, restraint, and coercion by means of employee interrogation andsurveillance of union activities.8 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT prohibit, by rule or otherwise, the solicitation ofunion membership on our property during nonworking time, ex-cept pursuant to such reasonable regulations or controls as may beimposed on such solicitation, the regulations and controls not tobe of such a character as to deny full access to our employeesfor the purpose of such solicitation.WE WILL NOT prohibit or prevent, by rule or otherwise, the dis-tribution of union literature outside the fenced-in ground of ourproperty, except pursuant to such reasonable regulations or con-trols as may be imposed on such distribution, the regulations andcontrols not to be of such a character as to deny full access to ouremployees for the purpose of such distribution.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistINTERNATIONAL CHEMICAL WORKERS UNION, AFL, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE wILL rescind immediately our published rule prohibitingsolicitation, insofar as it applies to union solicitation during ouremployees' nonworking and off-duty time, except for such reason-able regulations or controls as may be imposed on such solicita-tion, the regulations and controls not to be of such a character asto deny full access to employees for the purpose of such solicita-tion.REMINGTON RAND, INC.(LOUISIANAORDNANCE PLANT),EmployerBy ----------------------------------------(Representative)(Title)Dated -----------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. REMINGTON RAND, INC.155Intermediate ReportSTATEMENT OF THE CASEA charge having been duly filed by International Chemical Workers Union,AFL, herein called the Union,a complaint and notice of hearing thereon havingbeen issued and served by the General Counsel on August 27, 1952, and an answerhaving been filed by the Respondent, Remington Rand, Inc. (Louisiana Ord-nance Plant), a hearing upon due notice was held at Shreveport, Louisiana,between October 20 and 22, 1952, before Arthur Leff, the undersigned dulydesignatedTrialExaminer.The complaint alleged in substance, and theanswer denied, that the Respondent engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 61 Stat. 136, herein called theAct, by : (1) Discharging Richard M. Peer because of his union membership andactivities; (2) interrogating its employees concerning their and other employees'union membership and activities; (3) enforcing a rule prohibiting the distribu-tion of union literature on its property; (4) preventing union representativesfrom distributing union literature outside its plant gates; and (5) keeping undersurveillance its employees' union activities.The General Counsel and the Respondent were represented at the hearingby counsel, and the Union by a lay representative.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence on the issues.Opportunity was afforded all parties to argueorally upon the record at the close of the case, and to file briefs and proposedfindings and conclusions.Briefs were filed by the General Counsel and theRespondent.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRemington Rand, Inc., a Delaware corporation, through its division, LouisianaOrdnance Plant, operates a plant near Shreveport, Louisiana, where it is engagedin the manufacture of ammunition for the United States Government.The Re-spondent's annual purchases of materials, equipment, and supplies for use atitsShreveport plant, of which more than 65 percent is shipped from pointsoutside Louisiana, exceeds $200,000 in value.The ammunition manufacturedfor the United States Government, shipped to points outside the State of Louisiana,exceeds in value $200,000 per annum. The Respondent admits itis engagedin commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Chemical Workers Union, affiliated with the American Federa-tion of Labor, is a labor organization, admitting to membership employees ofthe Respondent.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe Louisiana Ordnance Plant, now operated by the Respondent under contractwith the United States Government, occupies a tract of Government land, knownas a reservation,approximately8 mileslong by 3 miles wide. The plant area is 156DECISIONSOF NATIONALLABOR RELATIONS BOARDsurrounded by a perimeter fence, broken only by 3 gates,1 a freight gate andthe others serving as places of entrance and exit for the Respondent's approxi-mately 3,000 employees.The main gate, used by the bulk of the employees, islocated on United States Highway 80 which marks the northern boundry of theproperty.The fence along that highway-except at the location of the maingate,more particularly to be described below-is set in about 48 feet from theedge of the hard pavement.The nearest populated areas reached by Highway80 are Minden,Louisiana,about 8 miles to the east,and Shreveport,Louisiana,about 20 miles to the west of the main gate. On the south,the reservation isgenerally bounded by the right-of-way of the Illinois Central RailroadHowever,between the railroad right-of-way and the southern perimeter fence there runsa public highway known as the Doyline RoadThe fence follows this road andis set in 48 feet to the north of it,except at the point where it is broken by theDoyline gate,as will hereinafter be more fully described.The Doyline gate isused largely by those employees,relatively small in number,who live in or nearthe town of Doyline, located across the railroad right-of-way, a short distancefrom that point.Most,if not all, of the plant employees reach their places ofwork by private automobile transportation.They are drawn mainly from anarea within a radius of about 35 miles from the plant property,but some conefrom distances as great as 75 miles.Inside the fenced area there are numerous buildings housing the plant'soperations.Widely scattered throughout the reservation,many of these arelocated at considerable distances from the plant gates.Because of the nature of the Respondent's operations,various safety andsecurity regulations are enforced governing employees'entrance upon anddeparture from working areas.Thus,an employee entering the main gate,before driving to his working area, is required to show his identification passto the sentry at the gate and to another insideAt his working area he isrequired to go to the"clock house"where he must be identified again andsearched for contraband.He then clocks in and proceeds to another building,called the"change house,"where he is required to strip off all his clothes,leave them together with all his personal belongings in a locker,and changecompletely into clothes provided by the Company.He is then again searchedto insure that he has nothing on him but the shoes and garments of the Company.When that is done,he proceeds along a ramp to the particular building in thework area to which he is assigned,and enters upon the performance of his jobduties.The same process in reverse order is gone through by an employee leavingthe plant at the conclusion of the workday.Regular working hours for production employees are from 8 a. in. to 4: 30p. in., with a half hour allowed for lunch.The terminal points of the workdayare the clock-in time and the clock-out time. Up to 15 minutes is allowedemployees after clocking in to change,pass the necessary inspections,and reachtheir actual work stations.A similar allowance is given them at the end ofthe workday.Normally,employees quit actual work to proceed to the "changehouse" at 4: 15 p. m. It is not unusual,however, for employees to leave some-what before that time on days when they have cleared up their work scheduleahead of time or when work is slow. This practice has not been discountenancedby management.B. Beginning of union organizational activities Peer's participation thereinThe Respondent started its operations at the Louisiana Ordnance Plant some-time in 1951.Apparently,the first efforts to organize plant employees weremade by American Federation of Labor unions seeking to organize craft main- REMINGTONRAND,INC.157tenance employees.Meetings for that purpose were held in early March 1952.Although the charging Union in this case was not interested in the maintenanceemployees,itwas represented at these meetings by Arvil Inge,an internationalrepresentative.At one of these meetings, Inge met Richard M. Peer, theemployee alleged in the complaint to have been discriminatorily discharged, who,with another employee named Miller, expressed a desire to have the productionemployees organized.Inge decided to conduct an organizational campaignamong production employees.In the latter part of March he moved to a hotelin Mindento conductthat campaign on an intensive scale.In the conduct of the Union's organizational campaign, Peer, until his dis-charge and for some time later, was Inge's principal,and for the first 2 weeks,his only assistant.Inge advised Peer that he could solicit employees at theplant before and after work and during lunch periods, but cautioned him notto do so during working time.As a result of his personal efforts, Peer obtainedemployee signatures to some 35 or more authorization cards.The record doesnot disclose just how or where these were obtained.But, in view of the strictlyenforced regulations requiring employees before reporting for work to strip andleave all their clothes and belongings in the locker room, to don the Company'srocketless work clothes, and then to pass inspection,itmay be assumed thatnone of the authorization cards were obtained in the immediate work area.C. The Respondent's solicitation ruleEmployees upon entering the Respondent's employ are provided with a printedhandbook of some 21 pages. The handbook contains the following paragraph,captioned"Solicitation":This plant was built to produce materials for the Armed Forces of theUnited States.The only solicitation permitted will be for U. S. DefenseBonds.Solicitations for the bonds will be controlled by management. Itis desire of management that employees support such worthy causes as RedCross, Community Chest Fund, etc., through their local community drives.The record supplies no information with regard to how this provision was in-terpreted or enforced before the beginning of union organization,or whether anyoccasion ever arose to bring it into play.However, in March 1952, after theRespondent'smanagement had received indications of organizational activitiesamong its employees,one or more supervisors'meetings-attended by foremenand up and also by the Respondent's personnel representatives-were called byGeneral Manager James Ward to explain the Respondent's position with regardto employee solicitations on plant property.Those in attendance were toldthat the Respondent's rule on solicitation was to be stressed to cover all sortsof solicitations and that written reports were to be made on all incidents ofsolicitation or suspected solicitation.Union solicitation was not singled out,but those in attendance were left with no doubt that it was included as aprohibited activity.As appears from Ward's own testimony,he explained it wasthe company policy "that there[was to be]no solicitation of any kind whatso-ever within the confines of the reservation at any time."So far as appears,the employees at large were not notified of the Respondent's instructions to thesupervisors.The Respondent considered the employees to be sufficiently ap-prised of its policy by the contents of the handbook.About 2 weeks after the supervisors'meeting referred to above, specific ref-erence was made toPeer's suspected solicitation activities at a regular meetingwhichIndustrial Relations Manager Robert Hawthorne heldwiththe personnelrepresentatives of the several plant areas.LaVerne Stephens,then an areapersonnel representative but since terminated,testified that at that meeting there 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred a colloquy between Hawthorne and Robert Jackson, personnel repre-sentative of area S where Peer was then working, insubstance as follows :Jackson : About this solicitation, what are we going to do about thisleadermandown therein area S?Hawthorne: Don't you havesomethingon that man yet?Jackson: Nothing but horseplay, and the fact that he's been accused ofsleeping.Hawthorne : Well, you'll have to try to get somethingbecause we can'thave thatgoing on.Stephens testified that although Peer was not mentioned by name, he knew on thebasis of aremark Jackson made to him sometime later that Peer was the subjectof the discussion.Jackson, a witness for the Respondent, admitted he had adiscussionwith Hawthorne concerning Peer on the occasion referred to, butdenied the content of the conversation was as described by Stephens'Haw-thorne, although present in the hearing room, did not testify.On the basisof my evaluation of the conflicting testimony in the context of the entire record,and my observation of the demeanor of witnesses giving it, I credit Stephens,reject Jackson's inconsistent version, and find that Hawthorne and Jackson hada conversation substantially as stated by Stephens.D. The discharge of Richard Jf. PeerPeer went to work for the Respondent as a production line worker in July1951.In September of that year he was granted an hourly rate increase of 10cents and promoted to the classification of subforeman, a classification whichthe Respondent claims, and the General Counsel denies, was a supervisory one.As a subforeman, Peer was assigned to a funnel pulling and drilling operationin a so-called "toxic" building where he performed manual work about half thetime, working along with a crew of from 5 to 12 line workers who were underhim, and spent the balance of his time performing such duties as training andinstructing the men under him, overseeing their work performance, and lookingafter the flow of materials and production to insure that work was carried onwithout interruption in accordance with work schedules provided him by hisforeman.Considerable evidence was adduced at the hearing on the issue ofwhether Peer in this job was vested with and exercised attributes of supervisoryauthority as defined in Section 2 (11) of the Act. The evidence will not bedetailed here, nor will the supervisory issue be decided, because Peer's case isdisposed of below on other grounds.After becoming a subforeman, Peer didnot continuously remain on the funnel pulling and drilling operation.Under ahealth control plan the Respondent then had in force, employees were periodi-cally rotated between toxic and nontoxic buildings.They would be transferredfrom toxic buildings to nontoxic buildings when their hemoglobin count droppedto a point where it was considered unsafe for them to remain any longer in thetoxic building.Peer was transferred out of the toxic building twice, once forseveral days in the autumn of 1951, and again about 30 days before his discharge.During the last 30 days of his employment, Peer performed various jobs in non-toxic areas involving the performance of manual work on his part, not requiringhim to direct in any way the work of others. Peer continued to retain, however,'Although admitting that Hawthorne on this occasion had said of Peer that he"didn'tthink a man should be allowed to get away with something like that,"Jackson testifiedthat the allusion had been to a "horseplay"incident in which Peer had been involved, andnot to his solicitation activities.2Although there is conflicting testimony on this point,Peer's testimony to that effect iscredited and accepted. REMINGTON RAND, INC.159his subforemanclassification and to draw his subforeman's rate of pay. Onthe basis of the record evidence, it cannot be concluded that the Respondent didnot intend to return Peer to a position where at least a substantial period ofhis time would be devoted to directional duties.The General Counsel makesno claim that the job assignments given Peer during the last 30 days of his em-ployment were prompted by discriminatory considerations.When Peer reported for work on Monday, April 14, 1952, the guard refused toissue his entrance pass, stating it was to be found at the office of PersonnelRepresentative Jackson.Peer called at the office of Jackson who showed himthe Respondent's handbook for employees, underscored that portion of the above-quoted solicitation rule reading, "The only solicitation permitted will be for U. S.Defense Bonds," and informed Peer that he was being terminated for thatreason.When Peer, at Jackson's suggestion, called on IndustrialRelationsManager Hawthorne for further information concerning his discharge, Haw-thorne's only comment was, "Solicitation."The Respondent's personnel records set forth the following as the reasonfor Peer's discharge :Involuntary termination-Solicitation-In defiance of the Company rulesdid commit acts of solicitation on the dates of 4-10-52 on or about 1615 and4-11-52 on or about 1610, did interfere with activities of other employees bycomm. of said acts ; said acts were comm. on paid hours.To support the reason assigned on Peer's termination form, the Respondentcalled as a witness Hermie Shows, the superintendent over area S where Peerwas stationed.Shows testified in substance as follows : On April 11, sometimebetween 4: 05 p. in. and 4: 15 p. m., as he was entering building 9 to check with thecleanup foreman in that building, he observed Peer coming down the ramp to-wardthe changehouse.At building 9, which is located between Peer's workbuilding and the changehouse and is about 400 feet from the former, he sawPeer stop a cleanup crew proceeding in the opposite direction on their way towork in building 9.The working hours of the cleanup crew began at 4 p. m.,their clock-in time, and they were expected to get "dressed out" and to theiractual work station as soon as they could but in no event later than 4: 15.Afterstopping the cleanup crew by grasping the arm of one of its members, Peer andthe cleanup crew went into a huddle. Shows passed by the group, saying noth-ing to them, entered building 9 and conductedhis businesswith the foremanof that building. Just how long this took, Shows' testimonydoesnot reveal.Upon leaving the building on his way to his office, Shows noticed that Peer wasstill engaged in conversation with the cleanup crew outside building 9.AgainShows passed by the group without saying anything. Immediately afterpassingthe group, Shows recalled something he had forgotten to tell the foreman ofbuilding 9 and returned to that building,noticingthe discussionwas still con-tinuing.The discussion broke up, apparentlysoonthereafter.Showshad pre-viously heard that union activities were being conducted in his workarea andthat Peer was a participant in such activities.Shows considered it his duty tocurb solicitation in his working area.Consequently, after the group broke up, he summoned the cleanupsubforeman,Tennerson, who had participated in thediscussionwith Peer.He asked Ten-nerson,"By any chance was the fellow in the mustache [Peer]discussing unionactivitieswith you?"Tennerson replied, "Mr. Shows, I cannotlie,he was."He also askedTennerson, "If I am calledon to, can Iget you to back up thatstatement."Tennersonsaid,"I will."That was the entire interview. Showsdid not reprimand or take other action with regard to the membersof the cleanupcrew, but filed a report on Peer setting in motion themechanicsof hisdischarge. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDNeither Tennerson, who it appears was still employed by the Respondent at thetime of the hearing, nor the other members of the cleanup crew, were called onto testify.With regard to the act of solicitation stated on Peer's terminationform to have occurred on April 10, the Respondent offered no evidence, and theonly thing in the record relating to it is a somewhat vague statement by Showsthat an unidentified plant guard had informed him that "the same thing hadhappened the day before."Peer, called as a witness for the General Counsel before Shows gave his testi-mony outlined above, testified generally that he never talked about the Unionin the plant except during lunch hour, before and after work, and during breakswhen no production was going on.Although present in the hearing room at theconclusion of the Respondend's case, Peer was not recalled to testify concerningthe specific incident adverted to by Shows, and Shows' testimony relating toPeer's halting of the cleanup crew thus stands on the record undenied andunexplained.The General Counsel argues in his brief that Shows' testimony, being hearsayon this point, may not be relied on for the purpose of proving that Peer wasengaged in solicitation activities when observed by Shows in conversation withthe cleanup crew.The only competent evidence of Peer's solicitation activities,he says, is that to be found in Peer's own testimony, that he solicited only duringthe lunch period and before and after work on his own time. For these reasonsthe General Counsel would have it concluded that Peer was in fact dischargedfor engaging in protected union activities on his free time. It would follow,according to his thesis, that Peer's violation of the Company's no-solicitationrule would provide the Respondent with no defense, as any application of such arule to an employee's free time is invalid under well-settled principles of law.With this analysis proposed by the General Counsel, I am unable to agree. Itis true, of course, that Shows' testimony is heresay on the question of whetherPeer actually engaged in union solicitation activities when observed by Showsaccosting the cleanup crew.But in order to make out its defense that Peer'sdischarge was not motivated by discriminatory or illegal considerations, it wasnot essential for the Respondent to establish that Peer in point of fact had en-gaged in a violation of a valid plant rule. It was enough for it to show it had agood-faith belief that Peer had engaged in such a rule violation, and that itsdischarge action was motivated by that belief rather than by a discriminatoryreason.On the question of whether the Respondent entertained and acted onsuch a good-faith belief, Shows' testimony of what Tennerson told him, coupledwith what he himself had previously observed. cannot be classified as hearsay.The Respondent's failure to call Tennerson may go to the weight and credit to hegiven Shows' testimony but, contrary to the General Counsel's claim, it does notgo to its competency. The Respondent having adduced testimony that it dis-charged Peer for what it reasonably believed to be a violation of a valid plantrule, it was for the General Counsel, if he would override the defense the testimonywas presented to support, to establish I of 3 things-(1) that the testimony reliedupon was under all the circumstances unworthy of credence, or (2) that even ifthe Respondent believed Peer to have been guilty of a rule violation the dischargewas in fact rooted in discriminatory considerations with the rule violation merelya pretext for the action taken, or (3) that the rule pursuant to which the dischargewas effected was, as applied to Peer, illegal as being in derogation of employeesrights under the Act. I think the General Counsel has failed in all three.As noted before, Shows' testimony of what he observed and what he was toldabout Peer's alleged rule violation was allowed by the General Counsel to re- REMINGTON RAND, INC.161main unchallenged.Peer's testimony earlier in the hearing,that he engagedin no union solicitation except during the lunch hour and before and after work,I consider too general and too equivocal to be read as a specific denial of Shows'testimony concerning his conduct on April 11.Had Peer taken the stand todeny or explain on some proper basis the particular conduct attributed to himl,yShows, or had he denied that his conversation with the cleanup crew in-volved union solicitation, his testimony if believed might have provided an ade-quate basis-particularly in light of the Respondent's failure to call Tennerson--for discrediting Shows' assertions.But though available and in a position tocontradict Shows' testimony if he considered it untrue,Peer was not called asa rebuttal witness. In these circumstances-and although mindful ofthe factthat Shows'testimony on other and contradicted issues of the case did notimpress me as always reliable-I am unable to reject Shows' uncontradictedtestimony on the matter here in question.I can only accept it at face value,and find that Shows from what he observed and what he was told believedin good faith that Peer was engaged at the time in union solicitation in violationof the Respondent's rule.Certain aspects of this case may suggest that the Respondent was promptedto discharge Peer less by a desire to enforce its plant rule than by one to curbunion organizational efforts in general and Peer's outstanding activities in par-ticular.Among those which come readily to mind are (1) the emphasis placedby management upon the enforcement of the plant rule after the Respondentbecame aware of organizational efforts among its employees; (2) Hawthorne'sinstruction to Jackson"to get something[on Peer] because we can't have thatgoing on"; (3) the severe and summary punishment meted out to Peer; and (4)the Respondent's ban on the distribution of union literature at and near theplant gates(reserved for separate discussing in a following section of thisreport).The question Is whether these considered singly or together sufficientlyrise above the stature of suspicion,reasonably to support an inference thatPeer's rule violation was not the actual cause of his discharge.On the recordmadein this case,I am not satisfied they do.There is no evidence to indicatethat before the advent of union organization,the Respondent's solicitation rulewas not enforced.Nor is there any to indicate it was ever applied disparatelywhere union solicitation was involved and where it was not. The enforcementinstructions given supervisors after the beginning of union organization,stand-ing alone,prove little.The instructions were not confined to union solicitation.And while such solicitation may have been uppermost in management'smind,it is at least susceptible to the interpretation that management foresaw a situa-tion arising where, because of the organizational campaign,maintenance ofplant discipline required particular attention to the rule and cautioned its super-visory employees accordingly.Hawthorne's instruction to Jackson is at bestequivocal.It was given in the course of a conversation about union solicitationin the plant and,on the record testimony,it cannot be concluded that Hawthornewas doing more than insisting upon enforcement of the rule against one who wasbelieved to be violating the rule in a working area, but against whom no clearevidence had yet been obtained.The fact that no effort was made to dischargePeer for the horseplay or sleeping in which he is supposed to have engaged tendsto negate an inference that the Respondent was then seeking any pretext for hisdischarge.The severe and summary punishment visited upon Peer also provesnothing in itself.Without proof that other employees were unpunished forviolations of the same or similar rules, or that they were subjected to lesserdisciplinarymeasures-and there is none in this record-no finding can bemade that the discharge of Peer departed from the norm.Although the Re- 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's ban on the distribution of union literature does disclose an illegalresistance on its part to employee self-organizational rights, I do not believethat it provides an adequate basis for discounting completely the Respondent'sdefense that it discharged Peer for violation of a plant rule rather than fororganizational activities not proscribed by that rule.We come, then,to the question,basic to this case, whether the plant rule asapplied to Peer was valid under the Act. The General Counsel asserts it wasnot, contending the rule constituted an unwarranted infringement of employeerights violative of Section 8 (a) (1) of the Act. If in this he is right,the Re-spondent's justification for the discharge must fail,and it would follow thatPeer's discharge must be found violative of Section 8 (a) (3).The controlling principles with regard to rules of this kind are now settled.They are set forth inPeyton PackingCo.,49 NLRB 832,843-4 quoted with ap-proval inRepublic Aviation Corporation v. N. L.R.B., 324 U.S. 793, 803, asfollows :The Act of course, does not prevent an employer from making and en-forcing reasonable rules covering the conduct of employees on company time.Working time is for work.It is therefore within the province of an em-ployer to promulgate and enforce a rule prohibiting union solicitationduring working hours. Such a rule must be presumed to be valid in theabsence of evidence that it was adopted for a discriminatory purpose. Itis no less true that time outside working hours, whether before or afterwork,or during luncheon or rest periods,is an employee's time to use as hewishes without unreasonable restraint,although the employee is on com-pany property.It is therefore not within the province of an employer topromulgate and enforce a rule prohibiting union solicitation by an employeeoutside of working hours,although on company property.Such a rule mustbe presumed to be an unreasonable impediment to self-organization andtherefore discriminatory in the absence of evidence that special circum-stances make the rule necessary in order to maintain production or disci-pline.As interpreted by the Respondent,its solicitation rule banned union activitiesnot only on company time,but anywhere on company property even on employees'free time.To the extent the rule was made applicable to employees'free time-without any special justification so far as the record discloses-there can beno doubt that the rule constituted an unreasonable interference with employeerights protected by Section 7, and was therefore violative of Section 8 (a) (1).It is so found.But this finding is not dispositive of the discharge issue.For,as the Board has held, it does not follow from a finding that a solicitation ruleextending to nonworking hours is illegally too broad in scope, that the applica-tion of that same rule to working hours is likewise illegal.Rex ManufacturingCompany, Inc.,86 NLRB 470.As found above,the rule violation for which Peer was discharged involved thesolicitation by him of members of the cleanup crew after they had clocked inand were on their way to their work stations,and while he himself was on hisway to clock out after having left his own work station. The precise problemis to determine whether the time Peer chose to accost the cleanup crew is to beconsidered in the nature of working or on-duty time during which it presump-tively lies within an employer's province to enforce a rule prohibiting union so-licitation,or whether it is to be considered in the nature of nonworking or off-Outy time,which employees are normally free to use as they please and which anemployer presumptively may not legally restrict against union organizational REMINGTON RAND, INC.163activities.Three preliminary observations may be made. First, the fact thatboth Peer and the cleanup crew were then on paid time is not necessarily de-terminative, for, as noted above, employees may be on free time though paid forthat time. Second, resolution of this issue is not in my judgment to be controlledby the fact that Peer may have left his work station somewhat before the nor-mal quitting time, for, as found above, the record discloses that management per-mitted employees on occasions to quit their work stations somewhat before 4 :15p. in., and there is no evidence to indicate that Peer acted improperly in doingso on this occasion.Third, to justify the invocation and enforcement of thatrule, it was not essential for the Respondent to show thatbothPeer and thecleanup crew were on working or duty time ; if either the solicitor or the solicitedwas then on such time, the rule might lawfully be applied.On the facts of this case, I have substantial doubt whether Peer-who hadalready completed his production duties for the day and had only tochange andclock out-may be found to have been on working time when he accosted thecleanup crew.However, that is a point I need not decide, because I am per-suaded that, though Peer may not have been, the members of the cleanup crewto whom he spoke were, within the intent of the principles expressed in thePeyton Packingcase.Although the members of the cleanup crew, who wererequired to clock in by 4 p. m., were expected to be at their work stations inno event later than 4: 15 p. m., it appears that this was simply an outsidelimit.Contrary to the assertion of the General Counsel, the record does notsubstantiate a finding that 4: 15 p. in., was the fixed time for the commencementof their work.Nor is there any basis for finding on this record that the periodbetween 4 p. in. and 4: 15 p. in. was time during which, except for the restric-tions on solicitation, employees were ordinarily free to utilize as they pleased.On the contrary, uncontradicted testimony reflects that the cleanup employees,after clocking in and changing into their work clothes, were expected to proceedto their work station as soonaspossible and to commence their work imme-diately upon their arrival.Unlike paid lunch or rest periods, the time allowedemployees to reach their work stations, therefore, was not employee free time,but time which employees were duty-bound to use for a special purpose related tothe conduct of the Respondent's plant operations. In that sense it was on-dutytime.As any interference with employees during that time might delay em-ployees in reaching their place of work as soon as possible, with resulting im-pediments to production, I think it was presumptively within the province of theRespondent, in the interest of maintaining production and discipline, to regulatethe use of that time by nondiscriminatorily applying and enforcing a rule againstsolicitation, including union solicitation.For all these reasons, I am led tothe conclusion that the Respondent's solicitation rule, as applied in the dis-charge of Peer, was not in derogation of employee rights under the Act.Upholding as t do the Respondent's defense that Peer's discharge for violationof its rule against solicitation was for cause, and not for reasons illegally dis-criminatory under the Act, I neither reach nor decide the Respondent's alterna-tive defense, that Peer was a supervisory employee and therefore not entitledto the protection of the Act. I find that the allegations of the complaint relatingto discrimination against Peer have not been sustained, and, accordingly, shallrecommend their dismissal.E.Prohibiting and preventing distribution to employees of literatureby union representativesThe location of the Respondent's plant in relation to surrounding populatedareas has been described generally above. So, too, has the manner in which the 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, drawn from scattered locations over a broad area-reach, enter, andleave the plant premises. From this it is evident, and it is found, that distribu-tion of literature to the Respondent's employees away from its property is as apractical matter virtually impossible. It is also evident, and it is found, thatat least in the nascent stage of organizational activity, communication by outsideorganizers with plant employees, which is essential to the exercise by employeesof their right to self-organization, would be unreasonably curbed, unless suchorganizers are allowed to contact plant employees before they enter the publichighways leading from the plant gates.Because of these conditions, the Union early in its organizational campaignsought the Respondent's permission for the distribution to employees in thevicinity of the plant gates of handbills announcing meetings to be held in nearbytowns.Sometime in April, shortly after Peer's discharge, international repre-sentative Inge contacted Plant Protection Director Roden of the Respondent,advised him that, because of the scattered places and substantial distances fromwhich employees came, it was virtually impossible for him to contact employeesexcept through the distribution of handbills at the gates, notified him that theUnion planned on distributing such handbills within the next few days, and askedhim what the Respondent's position would be. Roden replied that he would notallow such distribution.When Inge persisted, claiming he was within his legalrights and offering to submit for the Respondent's inspection advance copies ofthe handbills, Roden suggested that Inge take up the matter with General Man-ager Ward.Inge saw Ward about May 13, 1952, repeating to him the request made of Rodenand the reasons for that request.Ward flatly declared that under no conditionswould the Union be allowed to put out literature anywhere on the plantreservation.Shortly thereafter Inge called on Captain Hollingshead of the State police.Advising Hollingshead of the Union's desire to distribute announcements ofunion meetings and of the Respondent's refusal to allow such distribution onreservation property, Inge asked Hollingshead whether the police would objectto distribution conducted at the stop signs placed on the shoulder of U. S.Highway 80 for cars entering that highway from the reservation'smain gate.Hollingshead, according to Inge's credited testimony, said he had no objection'Thereafter, the Union distributed handbills to the Respondent's employees ontwo occasions-once at the main gate on May 13, 1952, and again several dayslater at the Doyline gate-with the results described below.The main gate is not simply a break in the northern perimeter fence parallel-ing Highway 80. At the point of its location, the fence recedes sharply from thehighway in a southerly direction to form outside the fence but to the south ofthe highway a pocket roughly rectangular in shape covering an area about 200feet wide along the highway and 300 feet in depth. In this pocket are locatedthe Respondent's personnel building and another nonproduction building as wellas parking lots used by visitors and employees working in the outside buildingsthough not by production employees stationed inside the fenced area. The actualbreak in the fence is located at the southern end of the pocket, 300 feet to thesouth of Highway 80. At that point there is located a sentry house at whichemployees must stop for identification when entering or leaving the plant.Aroad from inside the fenced-in area runs past the sentry house into Highway80 and at right angles to it.When this road reached a point about 75 feet fromreservation over which the police had no jurisdiction, but he did not want handbills dis-tributed on the highway itself. REMINGTON RAND, INC.165the highway, it fans out into 2 branches, forming a Y, 1 fork of which veerstoward the east for cars headed along Highway 80 toward Minden, and the othertoward the west for cars destined for Shreveport.At the right of each forkand about 10 feet from the paved portion of the highway are traffic stop signs.The signs, although located on reservation land, are actually at points whichwould have been outside the fence line had the fence followed its normal coursealong the highway without being broken by the gate pocket.On May13, 1952, international representatives Inge and Doya,along withPeer (who after his discharge was given a paid position by the Union), arrivedat the main gate at 3: 45 p. in. Stationing themselves alongside the traffic stopsigns, they distributed from that point to employees leaving the plant printedannouncements of a meeting at Minden the following evening. Distribution wasmade to a small segment of the employees leaving at 4 p. in., as well as to themain group whose quitting time was 4:30 p. in. It was completed about 4: 45p in. The distribution was observed by 2 State policemen controlling traffic atthat point, by 2 others who arrived in a patrol car while it was being conducted,and by the plant guards.The union officials were not molested during theirdistribution.However, at a midway point of the distribution, 1 of the police-men in the patrol car was joinedby 1 of thecompany guards and with him, en-tered the plant past the sentry house.Reappearing just about the time distribu-tion was completed,he approached the union representatives and asked themwhether they did not know they were on Government property.Inge expressedthe view that he was not on reservation property,insisted that even if he were hewas acting within his legal rights, and pointed out, moreover,that he had re-ceived Captain Hollingshead's advance approval.But the policeman remainedfirm.He told Inge he would not argue with him, that he would not allow thedistribution at that point or at any point on the highway side of the sentry gate,that he was following Captain Hollingshead's orders, and that If Inge wantedto know why Hollingshead had changed his mind,he should see Hollingshead.Inge did not pursue the matter further.So far as appears,no additional attemptwas ever made by the Union to distribute literature at or near the main gate.The south,or Doyline gate, like the main gate, consists of a pocket formedby a recession of the south perimeter fence which at all other points parallelsthe Doyline highway about 40 feet to the north of it. The pocket is roughlytrianguler in shape, about 250 at its base along the Doyline highway, and, atthe point where the actual fence entrance appears, it is about 100 yards tothe north of the highway. There are no buildings located in this area. Onthe other or south side of the Doyline highway, paralleling it at a distanceof some 40 or 50 yards from the highway is the right-of-way of the IllinoisCentral Railway.A road from inside the fenced area runs through the breakin the fence toward the Doyline highway at roughly a right angle to it.Nearthe point where it reaches the highway it branches out into 3 divisions. Onefans out into the Doyline highway in an easterly direction for eastboundtraffic along that highway ; the other in a westerly direction for the westboundtraffic ; while the third or middle branch intersects the highway,continuing itssoutherly course on the other side across the land lying between it and therailroad,and across the railroad tracks, toward the nearby town of Doyline.The branching roads form 2 triangular islands to the north of the Doylinehighway, each with its base on that highway.Traffic-control signs requirevehicles leaving the plant to stop before entering or crossing the Doyline highway.The stop signs are located at the right of each branch about 10 feet before thepaved portion of the highway.257965-54-vol. 103-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDUncontradicted testimony reflects, and it is found, that prior to the eventsdescribed below, jurisdiction over the policing of the open area to the southof the actual fence line had been exercised by the local parish authorities,and not by the Respondent's plant guards.Several days after the distribution of literature at the main gate, two unionrepresentatives, Peer and Stephens, attempted a similar distribution at theDoyline gate.Arriving at about 4: 15 p. m., they took up positions by thetraffic stop signs located on the islands immediately to the north of the Doylinehighway.They began their distribution at 4: 30 p. m., when employees beganto leave the plant.They were twice interrupted in their efforts. The firstoccurred about 5 or 6 minutes after handbilling began. At that time, LieutenantHortman of the Respondent's plant-protection force drove from inside the fencedarea to where Peer and Stephens were handbilling, told them they were onthe Respondent's property, and ordered them to move to the other or south sideof the Doyline highway.Although protesting, the union representatives obeyedthe order.They moved across the Doyline highway and resumed their hand-billing on the road leading to Doyline on the south side of the highway, withless success, however, because vehicles instead of stopping were gaining speedat their new positions.After they were at their new positions but a fewminutes, they were again interrupted.Lieutenant Hortman crossed the road,came over to them, stated he had made a mistake in his previous instruction,and declared that all the land up to the railroad tracks belonged to the Respond-ent.He now ordered the union representatives to move across the railroadright-of-way.One of the union representatives, Stephens, began to argue thepoint, declaring he would not recede further.But Hortman, pointedly tappingthe revolver at his side, insisted.And as-in the words of Stephens-theunion representatives did not have "the difference" on them, they moved asuireeted.These are the basic facts upon which the General Counsel relies to establishthe complaint's allegations that the Respondent unlawfully enforced a ruleprohibiting the distribution of union literature on its property and that it unlaw-fully prevented union representatives from distributing union literature outsideits plant gates.Reserving for the moment the question of legality, I believe the record clearlysupports a finding of the existence of the alleged prohibitory rule and its en-forcement.The rule, to be sure, was not a formalized one, in the sense of beinga published or printed one, except, of course, to the extent that it may, and Ithink must, be deemed part of the Respondent's general no-solicitation rule,which, as interpreted by the Respondent, was generally applicable anywhere onthe reservation.In any event, it is unimportant that the rule against distribu-tion was not a formalized one, or even that it may not have been included withinthe intent of the no-solicitation rule.The important thing is that the prohibi-tion existed and was applied, and of that there can be no doubt. Its existenceis unmistakably reflected by General Manager Ward's assertion to Inge, whenthe latter sought to arrange for handbilling the employees, that the Respondentwould under no conditions consent to the distribution of literature on plantproperty.It is confirmed by the testimony of Joe T. Greer of the Respondent'splant-protection force, who as a witness for the Respondent, asserted that he hadreceived official instructions that no literature of any kind could be passed outanywhere on reservation grounds. So, too, there can be no doubt of the en-forcement of the rule.Even if the Respondent is correct in its position thatthere is insufficient basis for attributing to the Respondent the actions of thepolice officers outside the main gate, the conduct of the Respondent's plant REMINGTON RAND, INC.167guard at the Doyline gate in forcing distributors of union literature across therailroad tracks unquestionably represented official action of the Respondent. Inits brief, the Respondent admits "that it did, through a member of its PlantProtection Force, ask the union representatives to move to other locations (offthe Government property) to pass out their handbills."The action of the plantguard in that respect factually supports the allegation that the Respondent pre-vented union representatives from distributing literature outside the plant gates.What, then, of the legality of the Respondent's conduct?It is, of course, nodefense to the Respondent simply to say that it was enforcing a rule regulatingthe use of its own property. It is now a matter of settled law that an employer'sright to regulate and control the use of his property is not an absolute one.Employees, too, have certain rights.Among them, conferred by the Act, is theright to haveunions inform and communicatewith them on matters involvedin their choice of bargaining representativesThomas v. Collins,323 U. S. 516,533-4;N. L. R. B. v. Le Tourneau Company of Georgia,324 U. S. 793.Of course,employee rights are not absolute either.And where they come in competitionwith other rights, such as employer property rights, the problem becomes one ofaccommodation.An employer may exercise his right to regulatehis businessand control his property, but he may not do so insuch a manner asunreasonablyto trespass upon employee statutory rights.Where it appears that it is im-possible or unreasonably difficult for a Union to distribute its literature to em-ployees entirely off the plant property, where it appears that the distribution issought to be conducted on nonworking time, away from the immediate workarea, and without interference with the employer's business operations, andparticularly where, as here, the distribution is sought to be conducted not onlyoutside the plant itself, but even outside the fenced-in plant grounds, the Board,with court approval, normally holds an employer's prohibition againstdistribu-tion so unreasonable an impediment upon the exerciseof employee rights as toconstitute a violation of Section 8 (a) (1) of the Act. See, e.g.,Le TourneauCompany of Georgia,54 NLRB 1253, enfd. 324 U. S. 793;Carolina Mills, Inc.,92 NLRB 1141, enfd. 190 F. 2d 675 (C. A. 4) ;Caldwell Furniture Company,97 NLRB 1501, enfd. 199 F. 2d 267 (C. A. 4). And the resultreached is thesame though the distribution is sought to be made by outsideorganizers ratherthan by plant employees.Caldwell Furniture Company, supra.The Respondent argues, however, that this case is different. It contends itacted as it did in order to prevent traffic and related hazards on its property,and that therefore reasonable justification existed for its curtailment of em-ployee rights.To support that defense, the Respondent adduced testimony toshow that at the end of the day shift, traffic is normally congestedalong theroads leading from the fenced-in area, and at the main gate the traffic is fre-quently backed up from the highway to a point well inside theinnergate.Italso adduced testimony to show that the exit roads areextensionsof the mainstreet which bisects the plant grounds and on which are located the plant firestation and hospital, and that in the event of an emergency that street wouldhave to be used by fireengines andambulances.The Respondentsupplementedthis factual testimony with opinion testimony of Joe T. Greer, a former memberof theState traffic department and now a sergeant on theRespondent's plant-protection force.Greer gave it as his view that the distributionof literatureto employees leaving the plant would have the effect of distracting the attentionof drivers and also of breaking up the rhythm of the traffic movement, therebycausing vehicles to move less safely.He also expressed the opinion that suchdistribution would have the effect of slowingdowntraffic and causing it to pileup still further along the main street inside the plant with resultant obstruction 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the movement of fire engines and ambulances in the event of an emergency.The Respondent, however, offered no testimony to show that when it interferedwith the handbill distribution at the traffic stop signs near the Doyline highway,itdid so because there was then a traffic tieup.Nor did it seek to contradictthe testimony of the General Counsel's witnesses, that the only reason giventhe union organizers at the time was that they were on reservation property.On the entire record in this case, I am left unpersuaded that the traffichazards of which the Respondent speaks, to the extent they existedat all, wereso substantial in degree as reasonably to justify a departure from the holdingsin theLe Tourneauand related cases ; nor do I believe that the Respondent'sdefensein thatregard is more than a rationalizationfor conduct in fact in-spired by other considerations.The distribution points theunion organizersselected-at the traffic stop signswhere vehicles normally came to a halt-were such as to insure the least pos-sible distraction for drivers or disruption in traffic rhythm.When it is bornein mindthat the cars, which leave the plant in singlefile,arerequired, whilestill inside the fenced-in area, to stop twice for identification purposes, once atan inner gateand again at the sentry gate, and that the exit roads before reach-ing the stopsignsdivide into2 or 3branches,thus thinningout thetraffic atthese points, it is difficult to perceive how the slight pause required for thereceipt of a handbill could congest traffic in the fenced-in area any more than ithas already been congested by the required inspection stops. But even ifGreer's opinion testimony is accepted, the additional delay could at most bea slight one, not extending over several minutes.` It is undoubtedly important,particularly in a munitions plant, to keep traffic lanes clear for emergency useby fire engines and ambulances.But, even without distribution, it appearsthat congestion of the Respondent's trafficlanes wasthe ruleratherthan theexception at shift change time.And I do not believe that it would have addedappreciably to the already existent obstructions to fire enginesand ambulancesfor the Respondent to have allowed the Union to distribute its handbills at thetraffic stop signs.In any event,I am satisfiedthis was not the realreason forthe Respondent'sprohibition.No mentionwas made ofit by Wardto Inge when the latter soughtadvance approval for the distribution of literature outside the plant gates.Nordid Ward at that time show any disposition to discuss with Inge the possibilityof allowing distribution to be conducted under regulated conditions which mightavoid interference with the movement of traffic. Instead, Ward took the flatposition thatunderno conditionswould he allow literature to be put out any-where on the plant reservation. In that respect his position was simply con-sistentwith his interpretation of the Respondent'sno-solicitationrule.Thefoundation of both, I think it clear, was the Respondent's erroneousbelief thatit had a right that was an absolute one to control activities anywhere on itsproperty, even whereunionactivities were involved.That this, rather than adesire to regulate the flow of traffic so as to avoid hazards,essentiallymotivatedthe Respondent in curbing the distribution of union literature outside thefenced-ingrounds, isfor me convincingly confirmed by the conduct of the plantguard in orderingthe union organizers first from their posts at the traffic signswas fully completed by 4:45 p. mThe Respondent offered no evidence to show thatthe traffic movement was actually delayed at that time.And it is unreasonable to assumethat the volume of traffic then leaving the plant could have under any circumstancesflowed by in appreciably less time. REMINGTON RAND, INC.169and later from the far side of the highway, not because they were disturbingtraffic, but because they were allegedly on property belonging to the Respondent.It is concluded and found that the Respondent, by enforcing a rule prohibitingunder any and all conditions the distribution of union literature on its propertyoutside the fenced-in area, and by forcibly preventing union representativesfrom distributing union literature outside its plant gates, interfered with, re-strained, and coerced employees in the exercise of their rights under Section 7of the Act.F. Alleged surveillance of union meetingOn Wednesday evening, May 14, 1952, the Union held an organizational meet-ing at the Odd Fellows Hall in Minden. The General Counsel sought to estab-lish that the Respondent, through General Manager Ward and other manage-ment officials, engaged in surveillance of that meeting.Minden's business district, located on its main street, is but a few blockslong.The Odd Fellows Hall is located on the second floor of a building lyingin the heart of that district.Although facing the main street, it is enteredfrom an alley cutting from the main street to the next street paralleling it.Minden's hotel, the Imperial, its only theatre, and its principal shops are all onthe main street in the immediate vicinity of the hall.Inge was the Respondent's principal witness on this phase of the case, but2 other witnesses, Peer and Isaac Rogers, also touched on it. Inge testified :About 7: 30 p. in., while waiting for the meeting to begin, he observed Wardand a man he did not know pass the building where the hall is located, walkdown the street for a 100 feet or so, cross the street, enter a drug store, reappearin about 5 or 10 minutes, walk up the street a few doors, and there stop.Wardthen remained at that point engaged in conversation with passersby during theentire length of the meeting, which was of short duration. From the point whereWard was standing, Inge conceded, Ward was in no position himself to observethe alley, those entering the meeting hall across the street, or those inside it.According to Inge, he noticed 2 or 3 of the men to whom Ward spoke later movedown the street and stop at a point from which they were in a position to viewthe alley, and still later circle the block.He was unable to identify any of them.Peer and Rogers identified one of the men, who during the evening was seen talk-ing to Ward, as Hermie Shows, an area superintendent at the plant. The Re-spondent's witnesses identified another as Paul Hildreth, the Respondent's as-sistant procurement director, whose work at the plant concerned itself solely withpurchasing.Neither Shows nor Hildreth, however, was identified as included inthe group of 2 or 3 who, according to Inge, had paused near the alley and thencircled the block in which the meeting hall was located.Ward, whose residence was near the plant, explained his presence that eve-ning in the vicinity of the meeting hall as follows : On Wednesday nights hisson regularly attended a Catholic Church catechism class at Minden. It washis custom each Wednesday night to drive his son to Minden to attend that class,pick him up at the end of the class period, and drive him home.'He wouldusually while away the hour or so his son was at the class by going to Minden'sbusiness district where he would meet and talk to acquaintances until the timecame to call for his son.He did just that on the evening of the alleged surveil-lance.He met Hildreth and Shows near the Imperial Hotel where both of themwere then residing, walked past the Odd Fellows Hall, crossed the street to makea needed purchase at the drug store, and then went outside on the sidewalkSWard's testimonyin thatregard wascorroborated by Father Martin Paluche,pastorof the church. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere he remained talking to Hildreth and Shows and other acquaintances whopassed by until it was time to pick up his son.Ward denied he was then awarethat a union meeting was in progress across the street.Hildreth's testimony, to the extent material, was as follows : Both he andShows then resided at the Imperial Hotel.Minden is singularly free of activityin the evening ; there is little for a man of his years living alone in a hotel roomto do but read, go to the single motion picture in town, or window shop along thefew blocks in the business area. It was his regular nightly practice, when hebecame bored with his tiny hotel room to wander out into the street, there toinspect once again the shop windows or to chat with acquaintances. On Wed-nesday nights it was usual for him to meet Ward outside and talk to him ofmutual friends and common experiences until it was time for Ward to call forhis son.Accompanied by Shows, he met Ward as usual on the evening in ques-tion, and after Ward had made his drug store purchase, remained outside withhim and Shows as described by Ward. Hildreth admitted he had received aunion handbill announcing the meeting and that he may have known a meetingwas taking place in town.But, he testified, this was a matter of no interest tohim, and even if he had observed people going to the meeting he would not knowwho they were for, as one whose work was confined to purchasing, he had nocontact and was unacquainted with the production employees.The explanation of Ward and Hildreth seems to me plausible. As their pres-ence in the vicinity of the meeting place, and that of Shows, too, does not appearto have been out of the ordinary, and as there is no clear proof that either theyor other Respondent representatives actually engaged in surveillance, I find theallegation of the complaint to that effect unsustained, and shall recommend itsdismissal.G. Alleged interrogation of employeesThe only evidence of interrogation to which the General Counsel points isShows' questioning of the cleanup crew's subforeman as to whether Peer hadbeen discussing the Union with the crew members when he had stopped them ontheir way to their work station. It has already been found above, in the dis-cussion of Peer's discharge case, that Peer's conversation with the cleanup crewmembers occurred during their working or on-duty time.The Respondent contends that Shows' interrogation was designed to deter-mine whether Peer was guilty of an infraction of the Respondent's rule againstsolicitation, and argues that since it was for that purpose, it may not be foundviolative of the Act.The record supports the Respondent's factual contention.And Board precedent supports the legal conclusion the Respondent would drawfrom it.The Pure Oil Co.,75 NLRB 539;Smith LumberCo., 79 NLRB 606. Con-sequently it will be recommended that the complaint's allegation concerninginterrogation be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, to the extentthey have been found to constitute unfair labor practices, occurring in connec-tion with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening commerce andthe free flow of commerce. RENIINGTON RAND, INC.V. THE REMEDY171Having found that the Respondent has engaged in and is engaging in certainunfair labor practices, it will be recommended that it be ordered to cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.In connection with the findings of unfair labor practices made and the remedyrecommended for them, the following observations are in order :It has been found that the Respondent violated Section 8 (a) (1) by interpretingand applying its rule prohibiting solicitation as extending to union solicitation(luring employees' nonworking or free time on its property.The complaintdoes not in express language allege a violation in that precise form.However,the validity of the Respondent's no-solicitation rule in its full breadth was directlyinvolved in the proceeding not only in connection with Peer's discharge but, moreimportantly, in connection with the Respondent's prohibition of the distributionof union literature, to which, as has been found, the no-solicitation rule is in-tegrally related.Because of the position taken at the hearing by the GeneralCounsel, the statements made by counsel, and the evidence adduced on thatpoint, it is clear, and it is found, that the Respondent at the hearing was notonly on notice but was actually aware that the General Counsel in this proceedingwas contesting the validity of the no-solicitation rule in its application to non-working time. It appears from the record that that aspect of the case wasfully litigated at the hearing.Moreover, it is evident that the distribution ofliterature, though involving something more than solicitation, nevertheless alsorepresents a form of solicitation. If the remedial order in this case were toproscribe the Respondent's illegal ban on union distribution, but were to leaveundisturbed the illegal part of the Respondent's no-solicitation rule, it wouldprovide only a partial and inadequate remedy for the unfair labor practicesspecifically alleged and found.For all the reasons indicated, it has been deter-mined to include in the recommended remedial order a provision requiring theRespondent to cease and desist from prohibiting the solicitation of union mem-bership on company property during nonworking time, and to rescind its existingrule on solicitation insofar as it applies to union solicitation during employees'nonworking timeIt has further been found, as expressly alleged in the complaint, that theRespondent violated Section 8 (a) (1) by enforcing a rule prohibiting the dis-tribution of union literature on its property outside the fenced-in grounds, andby preventing union representatives from making such distribution.The Re-spondent's defense, that the rule and conduct found illegal were necessary toprevent traffic and related hazards, was rejected partially because it has beenfound that the underlying motivating factor was not that assigned in that defense,but was tied in basically with the Respondent's position that it wouldunder noconditionspermit the distribution of union literature on property controlled byit.In framing the appropriate remedial order, as in deciding the substantiveissue, I have taken into account the nature of the Respondent's operations andthe possibility that there may be circumstances under which fire and safetyhazards might result if labor organizations were permitted a wholly unrestrictedright to distribute literature anywhere on plant property as long as it was re-moved from the working area. I have recognized that there may be a need forsome control and some regulation to reduce to an absolute minimum any possiblehazards.At the same time I have borne in mind the necessity of preserving thefreedom of communication essential to the exercise of employee rights to self-organization, by insuring access to employees on plant property, since it appears 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat effective distribution cannot be conducted away from such premises. I haveattempted to accommodate these conflicting considerations, each to the other,by framing the recommended order in such a manner as to make clear that whilethe Respondent may not wholly ban the distribution of union literature outsidethe fenced-in grounds, it may nevertheless, by agreement with interested unions,or otherwise, impose reasonable regulations and controls on such distribution,provided only they are not of such a nature as to prevent full access to employeesfor purposes of such distribution.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1. International Chemical Workers Union, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not engaged in unfair labor practices, as alleged in thecomplaint, by discriminating in regard to the hire and tenure of employmentof Richard M. Peer, by interrogating its employees concerning their and otheremployes' union membership and activities, or by keeping under surveillanceits employees' union activities.[Recommendations omitted from publication in this volume.]MACKIE-LoVEJOYMANUFACTURINGCOMPANY,TIMBERPRODUCTSMANUFACTURING COMPANY DIVISIONandUNITEDFURNITURE WORK-ERS OF AMERICA, CIO.Case No. 7-CA-708.March 0, 1953Decision and OrderOn November 28, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended that the complaint be dismissed withrespect to such allegations.Thereafter, the Respondent filed excep-tions to the Intermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].103 NLRB No. 24.